Citation Nr: 1724769	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of C5-C6 with prominent encroachment of the right C5-C6 foramen (cervical spine disability), rated as 30 percent disabling prior to April 1, 2014, and then assigned separate 20 percent ratings based on limitation of motion and left upper extremity radiculopathy effective April 1, 2014.

2.  Entitlement to service connection for a thoracolumbar spine disability (claimed as thoracic spine disability), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for left leg radiculopathy, to include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Attendant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel 


INTRODUCTION

The Veteran served on active due from October 1973 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
September 2010 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Montgomery, Alabama and New Orleans, Louisiana, respectively.  This case is currently under the jurisdiction of the Regional Office (RO) in New Orleans, Louisiana.

In March 2015, the Veteran testified regarding the severity of his cervical spine disability and entitlement to a TDIU before an Acting Veterans Law Judge (VLJ) who is no longer employed by the Board.  In April 2016, a letter was sent to the Veteran to inquire as to whether he wanted another Board hearing in connection with those claims.  In May 2016, the Board remanded the claim to afford the Veteran his requested hearing and testimony was taken on the four issues listed on the title page before the undersigned VLJ in March 2017.  Transcripts of both hearing proceedings are associated with the electronic claims file.

Regarding the Veteran's claim for service connection for a thoracic spine disability, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Here, the Veteran contends that all his current back issues stem from a motor vehicle accident that occurred while he was serving on active duty.  Examination reports indicate diagnosis of degenerative arthritis in both the thoracic and lumbar spine and the Board finds it appropriate to expand the claim to include consideration for service connection for disability in the entire thoracolumbar spine.  As such, the claim has been re-captioned on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay but finds that further development is necessary to fully satisfy the duty to assist prior to final adjudication of the claims.

Regarding the rating for the Veteran's cervical spine, at his hearing before the Board in March 2015, the Veteran indicated that his condition was worse than reflected by the most recent VA examination of his neck in April 2014.  He indicated that at the examination, he was on strong prescription painkillers, to include morphine and oxycodone, and his disability was significantly worse when he had not taken those medications.  He also expressed concern that the examination took only 15 to 20 minutes and he was never actually touched by the examiner when ascertaining the severity of his disability.  The current level of disability is most important in determining the appropriate rating in increased rating claims.  Although recent treatment records appear in the claims file, they do not contain all the information necessary to make a fully informed decision on the claim.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Regarding service connection for a thoracolumbar spine disability, it is the Veteran's contention that all his current back issues were caused by the motor vehicle accident he was involved in while on active duty.  He states that the pain began in his neck and has progressed down his back through the years.  See March 2017 Hearing Transcript.  Notably, the Veteran has diagnosed degenerative arthritis in the thoracic and lumbar spine.  See August 2015 VA Examination Report (diagnosing degenerative arthritis of thoracic and lumbar spine with radiculopathy).  Arthritis is considered a chronic disability which can be service connected on a presumptive basis if evidence of it was noted in service even though the chronic condition was not "shown to be chronic" if a showing of continuity of symptomatology after discharge can be demonstrated.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).   Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.   

Currently, the record contains a medical opinion only regarding whether the Veteran's current thoracolumbar spine disability was caused by his service-connected cervical spine disability.  The Board finds it appropriate to seek a medical opinion as to whether it is at least as likely as not that disability in the thoracic and/or lumbar spine is directly related to service, to include the automobile accident sustained therein.  In addition, the Board finds that the record does not yet contain an opinion regarding whether a disability of the Veteran's thoracic and/or lumbar spine was aggravated by his service-connected cervical spine disability.   The evidence seems clear that the cervical spine disability is not clinically causing a condition in the thoracic or lumbar spine; however, pursuant to 38 C.F.R. § 3.310(a), aggravation must be considered prior to a denial by the Board so that in the event a denial is proper, the Veteran can be provided adequate reasons and bases that properly consider all applicable theories of entitlement.  

Regarding the claim for service connection for left leg radiculopathy, the Board finds that it is inextricably intertwined with the claim for service connection for a thoracolumbar spine disability, as the evidence suggests that left leg radiculopathy is related to an extruded disk fragment on the Veteran's lumbar spine as shown by magnetic imagine report (MRI) dated in January 2014.  As such, the claim for service connection for left leg radiculopathy must also be remanded.

The issue of entitlement to a TDIU is part and parcel of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran contends that he can no longer do his prior jobs as a bus driver and cook because of the movement required  that he cannot perform any longer due to pain and restriction of movement in his neck.  See July 2010 Statement in Support of Claim. 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Prior to April 1, 2014, the Veteran was service connected for a cervical spine disability rated as 30 percent disabling, for scar, status post laceration, left neck rated as 10 percent disabling and for scar, status post laceration, left temporal area, rated as 10 percent disabling.  His combined disability rating was 40 percent.  Currently, the Veteran is service connected for a cervical spine disability rated as 20 percent disabling, for left C5-C6 radiculopathy rated as 20 percent disabling, and for the two above-mentioned scars both rated as 10 percent disabling.  His combined disability rating is 50 percent.  As such, at no time during the appeal period does he meet the schedular criteria for entitlement to a TDIU.  If, as here, the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the AOJ should refer the issue to the Director of VA's Compensation Service to determine whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.  

In this case, the decision regarding whether the Veteran is entitled to an increased rating for his cervical spine disability and/or whether he is entitled to service connection for a thoracolumbar spine disability and/or left leg radiculopathy could impact the analysis of whether a TDIU is appropriate.  On remand, the AOJ should consider entitlement to a TDIU and if appropriate, refer the claim for extraschedular consideration.

Finally, the Board finds it is not clear if all available treatment records that may be relevant to claims considered herein have been obtained.  At his hearing before the Board in March 2017, the Veteran indicated treatment at various VA facilities through the years, to include the San Francisco VA Medical Center (VAMC) in the late 1980s or early 1990s, the Biloxi VAMC in 2005, the Atlanta VAMC in 2006 and 2007, the Tuscaloosa VAMC and the New Orleans VAMC.  Records from these facilities may potentially be relevant to the Veteran's service connection claims.  As such, they should be requested on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the claims file as well as those referenced at the Veteran's March 2017 hearing before the Board, to include those from the San Francisco VAMC, Biloxi VAMC, Atlanta VAMC, Tuscaloosa VAMC and New Orleans VAMC.  All efforts to obtain these records should be noted in the claims file.  If further information regarding VA treatment in needed from the Veteran, it should be obtained.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability.  The examiner should review the claims file and perform all appropriate tests and diagnostics.  

Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Return the claims file to the examiner who provided the August 2015 VA examination or, if that examiner is not available, to another appropriate medical professional for an addendum opinion regarding the etiology of the Veteran's back disabilities in the thoracic and/or lumbar spine and his left leg radiculopathy.

If the examiner determines that another examination should be performed, one should be scheduled.

The Veteran's claims file should be made available to, and reviewed by the examiner.  

Upon review of the record, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability in the Veteran's thoracic and/or lumbar spine, to include degenerative arthritis and/or the large extruded disk fragment shown on MRI in January 2014 had its onset in, or is otherwise related to his period of active duty service, to include the motor vehicle accident in 1976.  See March 2017 Board Hearing Transcript (the Veteran asserts that all of his back disabilities progressed from the initial motor vehicle accident in service).

In addition, the examiner should also opine as to whether it is at least as likely as not that a back disability of the thoracic and/or lumbar spine was aggravated beyond its natural progression by his service-connected cervical spine disability.    If aggravation is found the examiner is asked to identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began, if possible.  

The examiner is asked to provide a rationale for any opinions rendered.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why.

4.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include that required to assess the functional impairment caused by the Veteran's service-connected disabilities, and whether those disabilities preclude the Veteran from gaining and maintaining substantially gainful employment without regard to nonservice-connected disabilities or his age keeping in mind his prior work experience and lay statements, specifically to include testimony at his March 2015 and March 2017 hearings before the Board.

If, and only if, after readjudication of the Veteran's claims for an increased rating for his cervical spine and entitlement to service connection for a thoracolumbar spine disability and left leg radiculopathy, he does not meet the schedular requirements for entitlement to a TDIU, but evidence indicates that his service-connected disabilities alone render him unable to gain or maintain substantially gainful employment, refer the claim to the Director of VA's Compensation Service for extraschedular consideration.

5.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




